Title: To James Madison from Thomas Auldjo, 20 July 1803
From: Auldjo, Thomas
To: Madison, James


					
						Sir
						Cowes 20h. July 1803
					
					On the 9th. of June I had the pleasure to receive the Laws passed at the last Sessions of Congress, 


and on the 9th. instt. I have been favored with your Circular of the 9th. of April last, which I shall pay due attention 


to.
					I have drawn out a statement of the light dues payable on Ships putting into our Ports and have also 


specified the charges that accrue on Ships that land or take away Goods from the British ports, which I hope will be 


found sufficiently intelligible.  Ships putting in here either for orders, in distress, or for conveniency, are only subject 


to the Light duties for the Light Houses they have passed and intend to pass on the current Voyage.  The 


Tonnage & Countervailing duties &ca, only attach on Ships landing or taking away Goods.  The 


Quarantine duties attach on Ships that choose or are obliged to get Pratick either to Land their Cargoes or repair 


damages—a Ship may lie at the Quarantine Ground as long as she pleases and go away to a foreign Port 


without getting Pratick & consequently without incurring Expence at all.
					American Seamen are occasionally and unavoidably carryed off among British by the Impress but I 


have no reason to doubt of complete Justice being at all Times meant to be done to American Citizens under 


such Circumstances by the British Government when in their power.  The Impositions from false Certificates and 


every sort of deception must always occasion much suspicion and difficulty in procuring the release of American 


Seamen.
					The War has hitherto had the effect of dampening Commerce.  Corn has 


consequently lowered and the appearance of an abundant ensuing Crop, depressed it very much indeed.  Wheat 


is 6/6 ⅌ Bushel weighing    60 ℔s—fine Flour 44/ a 45/ ⅌ Sack of 280 ℔s.
					The Blockade of the Elbe has already occasioned Several Ships from America to alter 


their Voyages from Hambro, their port of Destination to that of Bremen.  I have the honor to 


be with respect Sir Yr. most obd hble Servt
					
						Thomas Auldjo
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
